ACCEPTED
                                                                                                     04-15-00605-CV
                                                                                         FOURTH COURT OF APPEALS
                                                                                              SAN ANTONIO, TEXAS
                                                                                                9/28/2015 4:23:11 PM
                                             04-15-00605-CV                                           KEITH HOTTLE
                                                                                                              CLERK



                                          No. 2015-CI-10992
                                                                                  FILED IN
MARCI MADLA and BRANDON                            §                    4th COURT
                                                              IN THE DISTRICT     OF APPEALS
                                                                               COURT
                                                                             SAN ANTONIO, TEXAS
BRIGANCE,                                          §
     Plaintiffs                                    §                        09/28/2015 4:23:11 PM
                                                   §                           KEITH E. HOTTLE
                                                                                     Clerk
v.                                                 §          407th JUDICIAL DISTRICT
                                                   §
GEORGE B. DOMBART,                                 §
    Defendant                                      §          BEXAR COUNTY, TEXAS

                  DEFENDANT’S NOTICE OF ACCELERATED APPEAL

TO THE CLERK OF THE COURT:

          Now Comes GEORGE B. DOMBART, Defendant in the above-styled and numbered

cause, gives notice of his intent to appeal the trial court’s order rendered on September 1, 2015

by accelerated appeal. This accelerated appeal is taken to the Fourth Court of Appeals in San

Antonio, Texas, filing this his Notice of Appeal herein and, in accordance with Rules 25, 26,

and 28, TEXAS RULES OF APPELLATE PROCEDURE , would respectfully show the following:

          1.        The trial court that signed the Temporary Restraining Order and Injunction was
                    the 73rd Judicial District Court of Bexar County, Texas.

          2.        The Temporary Restraining Order and Injunction was signed on September 1,
                    2015.

          3.        Plaintiff desires to appeal this Temporary Injunction Order of the Court.

          4.        This appeal is taken to the Fourth Court of Appeals in San Antonio, Texas.

          5.        The party filing this notice is GEORGE B. DOMBART, Defendant herein.

          FILED this 28th day of September, 2015.




P LAIN TIF F’S N O TIC E O F AP PE AL                                                        P AG E 1
                                                Respectfully submitted,

                                                GOLDEN LAW, P.C.
                                                Pacific Plaza, Suite 611
                                                14100 San Pedro Avenue
                                                San Antonio, TX 78232-4363
                                                (210) 495-0900
                                                (210) 495-0997 (fax)

                                                            /S/
                                                By: _________________________________
                                                      Robert E. Golden
                                                      Texas Bar No. 08085560

                                                ATTORNEY FOR DEFENDANT




                                        CERTIFICATE OF SERVICE

        I hereby certify that a true and correct copy of the foregoing document was delivered
by first class United States mail, facsimile transmission and/or electronic transmission to
Rashin Mazaheri, 111 Soledad, Suite 110, San Antonio, Texas 78205 on the 28th day of
September, 2015.

                                                             /S/
                                                      ________________________________
                                                      Robert E. Golden




P LAIN TIF F’S N O TIC E O F AP PE AL                                                 P AG E 2